United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41096
                        Conference Calendar



STEVEN LYNN DEEM,

                                    Plaintiff-Appellant,

versus

DIANE DEVASTO; JILL E. MCFADDEN,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                    USDC No. 6:03-CV-579-LED-JKG
                        --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Steven Lynn Deem, Texas prisoner #835277, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit pursuant

to 28 U.S.C. § 1915A(b)(1) as frivolous and for failure to state

a claim.   His civil rights suit alleged that a state court judge

and a state clerk of court unconstitutionally denied him a free

copy of his trial record.

     Deem stated that he wanted a free copy of his trial record

in connection with a habeas proceeding; however, there is no


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41096
                                 -2-

constitutional mandate that a habeas petitioner must be provided

a free copy of his state-court criminal trial record.    See Smith

v. Beto, 472 F.2d 164, 165 (5th Cir. 1973).    Moreover, the denial

of a free copy of Deem’s trial record in connection with his

habeas proceeding did not violate his equal protection rights.

See United States v. MacCollum, 426 U.S. 317, 324-25 (1976).

     As Deem’s appeal is without arguable merit, it is DISMISSED

as FRIVOLOUS.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    The dismissal of this appeal as

frivolous and the district court’s dismissal of his 42 U.S.C.

§ 1983 suit pursuant to 28 U.S.C. § 1915A(b)(1) count as two

strikes for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Deem accrued another

strike when we dismissed for want of prosecution his appeal from

the dismissal, under 28 U.S.C. § 1915(e)(2)(B)(ii), of his civil

rights action in Deem v. Rodriguez, No. 4:04-CV-2617 (S.D. Tex.

Aug. 6, 2004).    See Deem v. Rodriguez, No. 04-20688 (5th Cir.

Dec. 2, 2004).    Accordingly, Deem is BARRED from proceeding in

forma pauperis in any civil action or appeal while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; § 1915(g) BAR IMPOSED.